              Case 1:18-cv-02894-RCL Document 29 Filed 03/11/19 Page 1 of 5



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 JOSEPH MICHAEL ARPAIO,                                    *
                    Plaintiff,                             *
 v.
                                                           *   Civil Action No. 1:18-cv-002894-RCL
 JEFF ZUCKER, CHRIS CUOMO, CABLE
 NEWS NETWORK, INC., KEVIN                                 *
 ROBILLARD, HUFFINGTON POST, TESSA
 STUART and ROLLING STONE,                                 *
                    Defendants.
                                                           *

                                                           *

*         *        *       *      *     *       *      *       *     *       *       *       *        *

     STIPULATION AND JOINT REQUEST TO EXTEND DEADLINES FOR FILING
    OPPOSITION AND REPLY BRIEFS IN RESPONSE TO ANTICIPATED DEFENSE
                               MOTIONS

          Defendants Jeff Zucker, Chris Cuomo, Cable News Network, Inc., Kevin Robillard,

Huffington Post, Tessa Stuart, and Rolling Stone (collectively, “Defendants”) together with

Plaintiff Joseph Michael Arpaio submit the following stipulation and joint request to extend the

deadlines for filing opposition and reply briefs in response to anticipated defense motions in this

matter.

          The current deadline for all Defendants to respond to Plaintiff’s Complaint is March 15,

2019, and Defendants anticipate filing motions as responsive pleadings on or before that date. In

the interest of all parties’ schedules and in order to give adequate time to respond in opposition

to and in support of the motions, the parties jointly request that the deadlines be extended as

follows:

               •   Oppositions to Defendants’ motions would be due April 15, 2019; and

               •   Replies in support of Defendants’ motions would be due April 29, 2019.
         Case 1:18-cv-02894-RCL Document 29 Filed 03/11/19 Page 2 of 5



       The parties respectfully request that the Court issue an order approving this stipulation

and joint request, and adopt the parties’ proposed extended briefing schedule.

Respectfully submitted,

Dated: March 11, 2019

                                                             /s/ Larry E. Klayman
                                                                                 Larry E. Klayman
                                                                KLAYMAN LAW GROUP, P.A.
                                                                   202 Pennsylvania Avenue, NW
                                                                                          Suite 800
                                                                           Washington, DC 20006
                                                                        Telephone: (310) 595-0800
                                                                         Facsimile: (202) 379-9289
                                                                            leklayman@gmail.com

                                                    Attorneys for Plaintiff Joseph Michael Arpaio

                                                            /s/ Stephen J. Fuzesi
                                                          Stephen J. Fuzesi (DC Bar No. 496723)
                                                        Kevin Taylor Baine (DC Bar No. 238600)
                                                       Nicholas G. Gamse (DC Bar No. 1018297)
                                                             WILLIAMS & CONNOLLY LLP
                                                                              725 12th Street NW
                                                                           Washington, DC 20005
                                                                      Telephone: (202) 434-5010
                                                                       Facsimile: (202) 434-5018
                                                                                 sfuzesi@wc.com
                                                                                  kbaine@wc.com
                                                                                ngamse@wc.com

                                                                       Attorneys for Defendants
                                        Jeff Zucker, Chris Cuomo, and Cable News Network, Inc.

                                                           /s/ Jean-Paul Jassy
                                                        Jean-Paul Jassy (admitted Pro Hac Vice)
                                                         William T. Um (admitted Pro Hac Vice)
                                                 Elizabeth H. Baldridge (admitted Pro Hac Vice)
                                                                JASSY VICK CAROLAN LLP
                                                               800 Wilshire Boulevard, Suite 800
                                                                         Los Angeles, CA 90017
                                                                     Telephone: (310) 870-7048
                                                                      Facsimile: (310) 870-7010
                                                                          jpjassy@jassyvick.com
Case 1:18-cv-02894-RCL Document 29 Filed 03/11/19 Page 3 of 5




                                                        wum@jassyvick.com
                                                   ebaldridge@jassyvick.com

                                      Laura C. Fraher (DC Bar No. 979720)
                                 SHAPIRO, LIFSCHITZ & SCHRAM P .C.
                                                         1742 N Street NW
                                                    Washington, DC 20036
                                                Telephone: (202) 689-1900
                                                 Facsimile: (202) 689-1901
                                                        fraher@slslaw.com

                                                     Attorneys for Defendants
                                          Buffington Post and Kevin Robillard




                                              son Schary (Bar No. 1014050)
                                        DAVIS WRIGHT TREMAINE LLP
                                            1919 Pennsylvania Avenue, NW
                                                                   Suite 800
                                                     Washington, DC 20006
                                                 Telephone: (202) 973-4248
                                                  Facsimile: (202) 973-4499
                                                     alisonschary@dwt.com

                              Elizabeth A. McNamara (admitted Pro Hae Vice)
                                      Rachel F. Strom (admitted Pro Hae Vice)
                                        DAVIS WRIGHT TREMAINE LLP
                                                 1251 Avenue of the Americas
                                                                    21st Floor
                                                         New York, NY 10020
                                                    Telephone: (212) 489-8230

                                                     Attorneys for Defendants
                                                  Tessa Stuart & Rolling Stone
         Case 1:18-cv-02894-RCL Document 29 Filed 03/11/19 Page 4 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2019, a copy of the foregoing Stipulation and Joint

Request to Extend the Deadlines for Filing Opposition and Reply Briefs in Response to

Anticipated Defense Motions was electronically filed through the CM/ECF system, which

caused the following parties or counsel to be served by electronic means:



Larry E. Klayman
KLAYMAN LAW GROUP, P.A.
202 Pennsylvania Avenue, NW
Suite 800
Washington, DC 20006
Telephone: (310) 595-0800
Facsimile: (202) 379-9289
leklayman@gmail.com

Attorneys for Plaintiff Joseph Michael Arpaio

Stephen J. Fuzesi (DC Bar No. 496723)
Kevin Taylor Baine (DC Bar No. 238600)
Nicholas G. Gamse (DC Bar No. 1018297)
WILLIAMS & CONNOLLY LLP
725 12th Street NW
Washington, DC 20005
Telephone: (202) 434-5010
Facsimile: (202) 434-5018
sfuzesi@wc.com
kbaine@wc.com
ngamse@wc.com

 Attorneys for Defendants
Jeff Zucker, Chris Cuomo, and Cable News Network, Inc.

Alison Schary (DC Bar No. 1014050)
DAVIS WRIGHT TREMAINE LLP
1919 Pennsylvania Avenue, NW
Suite 800
Washington, DC 20006
Telephone: (202) 973-4248
Facsimile: (202) 973-4499
alisonschary@dwt.com
         Case 1:18-cv-02894-RCL Document 29 Filed 03/11/19 Page 5 of 5




Elizabeth A. McNamara (admitted Pro Hac Vice)
Rachel F. Strom (admitted Pro Hac Vice)
DAVIS WRIGHT TREMAINE LLP
1251 Avenue of the Americas
21st Floor
New York, NY 10020
Telephone: (212) 489-8230

Attorneys for Defendants
Tessa Stuart & Rolling Stone


                                                      /s/ Jean-Paul Jassy
                                                   Jean-Paul Jassy (admitted Pro Hac Vice)
                                                    William T. Um (admitted Pro Hac Vice)
                                            Elizabeth H. Baldridge (admitted Pro Hac Vice)
                                                           JASSY VICK CAROLAN LLP
                                                          800 Wilshire Boulevard, Suite 800
                                                                    Los Angeles, CA 90017
                                                                Telephone: (310) 870-7048
                                                                 Facsimile: (310) 870-7010
                                                                     jpjassy@jassyvick.com
                                                                       wum@jassyvick.com
                                                                 ebaldridge@jassyvick.com

                                                     Laura C. Fraher (DC Bar No. 979720)
                                                SHAPIRO, LIFSCHITZ & SCHRAM P.C.
                                                                        1742 N Street NW
                                                                   Washington, DC 20036
                                                               Telephone: (202) 689-1900
                                                                Facsimile: (202) 689-1901
                                                                       fraher@slslaw.com

                                                                   Attorneys for Defendants
                                                       Huffington Post and Kevin Robillard
